 Case 2:18-cv-00139-JDL Document 97-41 Filed 11/04/20 Page 1 of 8                                                       PageID #: 2121
                                                                                                                            EXHIBIT
                                                                                                                                         41
 The Securities and Exchange Commission has not necessarily reviewed the information in this filing and has not
                                  determined if it is accurate and complete.
                  The reader should not assume that the information is accurate and complete.

                       UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                   OMB APPROVAL
                                                         Washington, D.C. 20549                                        OMB Number:        3235-0076
                                                               FORM D                                                  Expires:
                                                                                                                                         August 31,
                                                                                                                                              2015
                                                                                                                       Estimated average burden
                                          Notice of Exempt Offering of Securities                                      hours per
                                                                                                                                                  4.00
                                                                                                                       response:




1. Issuer's Identity

                                                  Previous
CIK (Filer ID Number)                                              X None                      Entity Type
                                                  Names
0001565932                                                                                           Corporation
Name of Issuer                                                                                       Limited Partnership
Brentwood Financial, LLC                                                                        X Limited Liability Company
Jurisdiction of Incorporation/Organization
                                                                                                     General Partnership
FLORIDA
                                                                                                     Business Trust
Year of Incorporation/Organization
                                                                                                     Other (Specify)
       Over Five Years Ago
  X Within Last Five Years (Specify Year) 2012
       Yet to Be Formed

2. Principal Place of Business and Contact Information

Name of Issuer
Brentwood Financial, LLC
Street Address 1                                                    Street Address 2
5373 Isleworth CC Drive
City                              State/Province/Country            ZIP/PostalCode              Phone Number of Issuer
Windermere                        FLORIDA                           34786                       407-217-5420

3. Related Persons

Last Name                                     First Name                               Middle Name
Liberty                                       Michael                                  A.
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                   ZIP/PostalCode
Windermere                                    FLORIDA                                  34786
Relationship:       Executive Officer X Director X Promoter

Clarification of Response (if Necessary):

Mr. Liberty is a Manager of the Issuer.

Last Name                                     First Name                               Middle Name
Abbass                                        Brittany                                 S.
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                   ZIP/PostalCode
Windermere                                    FLORIDA                                  34786
Relationship:       Executive Officer X Director            Promoter

Clarification of Response (if Necessary):

Ms. Abbass is a Manager of the Issuer.

Last Name                                     First Name                               Middle Name
Braddock                                      Richard
Street Address 1                              Street Address 2
623 Fifth Avenue                              15th Floor
 Case 2:18-cv-00139-JDL Document 97-41 Filed 11/04/20 Page 2 of 8                                                    PageID #: 2122


 The Securities and Exchange Commission has not necessarily reviewed the information in this filing and has not
                                  determined if it is accurate and complete.
                  The reader should not assume that the information is accurate and complete.

                       UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                OMB APPROVAL
                                                         Washington, D.C. 20549                                     OMB Number:        3235-0076
                                                               FORM D                                               Expires:
                                                                                                                                      August 31,
                                                                                                                                           2015
                                                                                                                    Estimated average burden
                                          Notice of Exempt Offering of Securities                                   hours per
                                                                                                                                               4.00
                                                                                                                    response:




1. Issuer's Identity

                                                  Previous
CIK (Filer ID Number)                                               X None                     Entity Type
                                                  Names
0001565932                                                                                        Corporation
Name of Issuer                                                                                    Limited Partnership
Brentwood Financial, LLC                                                                        X Limited Liability Company
Jurisdiction of Incorporation/Organization
                                                                                                  General Partnership
FLORIDA
                                                                                                  Business Trust
Year of Incorporation/Organization
                                                                                                  Other (Specify)
    Over Five Years Ago
 X Within Last Five Years (Specify Year) 2012
    Yet to Be Formed

2. Principal Place of Business and Contact Information

Name of Issuer
Brentwood Financial, LLC
Street Address 1                                                    Street Address 2
5373 Isleworth CC Drive
City                              State/Province/Country            ZIP/PostalCode              Phone Number of Issuer
Windermere                        FLORIDA                           34786                       407-217-5420

3. Related Persons

Last Name                                     First Name                               Middle Name
Liberty                                       Michael
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                   ZIP/PostalCode
Windermere                                    FLORIDA                                  34786
Relationship:      Executive Officer X Director X Promoter

Clarification of Response (if Necessary):

Mr. Liberty is a Manager of the Issuer.

Last Name                                     First Name                               Middle Name
Abbass                                        Brittany                                 S.
Street Address 1                              Street Address 2
5373 Isleworth CC Drive
City                                          State/Province/Country                   ZIP/PostalCode
Windermere                                    FLORIDA                                  34786
Relationship:      Executive Officer X Director          Promoter

Clarification of Response (if Necessary):

Ms. Abbass is a Manager of the Issuer.

Last Name                                     First Name                               Middle Name
Braddock                                      Richard
Street Address 1                              Street Address 2
623 Fifth Avenue                              15th Floor
 Case 2:18-cv-00139-JDL Document 97-41 Filed 11/04/20 Page 3 of 8                                                          PageID #: 2123

City                                               State/Province/Country                  ZIP/PostalCode
New York                                           NEW YORK                                10022
Relationship:         Executive Officer          Director X Promoter

Clarification of Response (if Necessary):


4. Industry Group

    Agriculture                                           Health Care                      Retailing
    Banking & Financial Services                              Biotechnology
                                                                                           Restaurants
          Commercial Banking                                  Health Insurance             Technology
          Insurance
                                                              Hospitals & Physicians           Computers
          Investing
          Investment Banking                                  Pharmaceuticals                  Telecommunications

          Pooled Investment Fund                              Other Health Care             X Other Technology
          Is the issuer registered as                     Manufacturing                    Travel
          an investment company under                                                          Airlines & Airports
                                                          Real Estate
          the Investment Company
          Act of 1940?                                        Commercial                       Lodging & Conventions
              Yes                      No                     Construction                     Tourism & Travel Services
          Other Banking & Financial Services
                                                              REITS & Finance                  Other Travel
    Business Services
                                                              Residential                  Other
    Energy
                                                              Other Real Estate
          Coal Mining

          Electric Utilities

          Energy Conservation

          Environmental Services

          Oil & Gas

          Other Energy


5. Issuer Size

Revenue Range                        OR                    Aggregate Net Asset Value Range
   No Revenues                                                No Aggregate Net Asset Value
   $1 - $1,000,000                                            $1 - $5,000,000
   $1,000,001 - $5,000,000                                    $5,000,001 - $25,000,000
   $5,000,001 - $25,000,000                                   $25,000,001 - $50,000,000
   $25,000,001 -
                                                              $50,000,001 - $100,000,000
   $100,000,000
   Over $100,000,000                                          Over $100,000,000
 X Decline to Disclose                                        Decline to Disclose
   Not Applicable                                             Not Applicable

6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)


                                                                Investment Company Act Section 3(c)
       Rule 504(b)(1) (not (i), (ii) or (iii))
                                                                Section 3(c)(1)            Section 3(c)(9)
       Rule 504 (b)(1)(i)
                                                                Section 3(c)(2)            Section 3(c)(10)
       Rule 504 (b)(1)(ii)
       Rule 504 (b)(1)(iii)                                     Section 3(c)(3)            Section 3(c)(11)

       Rule 505                                                 Section 3(c)(4)            Section 3(c)(12)
  X Rule 506(b)
                                                                Section 3(c)(5)            Section 3(c)(13)
       Rule 506(c)
       Securities Act Section 4(a)(5)                           Section 3(c)(6)            Section 3(c)(14)

                                                                Section 3(c)(7)


7. Type of Filing
 Case 2:18-cv-00139-JDL Document 97-41 Filed 11/04/20 Page 4 of 8                                                     PageID #: 2124


   New Notice Date of First Sale 2012-09-13          First Sale Yet to Occur
 X Amendment

8. Duration of Offering

Does the Issuer intend this offering to last more than one year?      X Yes     No

9. Type(s) of Securities Offered (select all that apply)

   Equity                                                                  Pooled Investment Fund Interests
 X Debt                                                                    Tenant-in-Common Securities
   Option, Warrant or Other Right to Acquire Another Security              Mineral Property Securities
   Security to be Acquired Upon Exercise of Option, Warrant or
                                                                        X Other (describe)
   Other Right to Acquire Security
                                                                        Notes are convertible into Preferred Units of Mozido, LLC owned by the
                                                                        Issuer.

10. Business Combination Transaction

Is this offering being made in connection with a business combination transaction, such as
                                                                                                      Yes X No
a merger, acquisition or exchange offer?

Clarification of Response (if Necessary):

11. Minimum Investment

Minimum investment accepted from any outside investor $0 USD

12. Sales Compensation

Recipient                                                          Recipient CRD Number X None

 (Associated) Broker or Dealer X None                              (Associated) Broker or Dealer CRD Number X None
Street Address 1                                                   Street Address 2
City                                                               State/Province/Country                                    ZIP/Postal Code
 State(s) of Solicitation (select all that apply)
                                                     All States       Foreign/non-US
 Check "All States" or check individual States

13. Offering and Sales Amounts

Total Offering Amount         $10,000,000 USD or      Indefinite
Total Amount Sold              $6,050,000 USD
Total Remaining to be Sold $3,950,000 USD or          Indefinite

Clarification of Response (if Necessary):

14. Investors

       Select if securities in the offering have been or may be sold to persons who do not qualify as accredited
       investors, and enter the number of such non-accredited investors who already have invested in the offering.
       Regardless of whether securities in the offering have been or may be sold to persons who do not qualify as            7
       accredited investors, enter the total number of investors who already have invested in the offering:

15. Sales Commissions & Finder's Fees Expenses

Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an expenditure is not known,
provide an estimate and check the box next to the amount.

                 Sales Commissions $0 USD           Estimate

                        Finders' Fees $0 USD        Estimate

Clarification of Response (if Necessary):

16. Use of Proceeds

Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments to any of the persons
required to be named as executive officers, directors or promoters in response to Item 3 above. If the amount is unknown, provide an
estimate and check the box next to the amount.
 Case 2:18-cv-00139-JDL Document 97-41 Filed 11/04/20 Page 5 of 8                                                                                         PageID #: 2125

                                                 $0 USD           Estimate

Clarification of Response (if Necessary):

Signature and Submission

Please verify the information you have entered and review the Terms of Submission below before signing and clicking
SUBMIT below to file this notice.

Terms of Submission

In submitting this notice, each issuer named above is:
          Notifying the SEC and/or each State in which this notice is filed of the offering of securities described and undertaking to furnish
          them, upon written request, in the accordance with applicable law, the information furnished to offerees.*

          Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other legally designated officer of
          the State in which the issuer maintains its principal place of business and any State in which this notice is filed, as its agents
          for service of process, and agreeing that these persons may accept service on its behalf, of any notice, process or pleading, and
          further agreeing that such service may be made by registered or certified mail, in any Federal or state action, administrative
          proceeding, or arbitration brought against it in any place subject to the jurisdiction of the United States, if the action, proceeding
          or arbitration (a) arises out of any activity in connection with the offering of securities that is the subject of this notice, and (b) is
          founded, directly or indirectly, upon the provisions of: (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the
          Trust Indenture Act of 1939, the Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule or
          regulation under any of these statutes, or (ii) the laws of the State in which the issuer maintains its principal place of business
          or any State in which this notice is filed.

          Certifying that, if the issuer is claiming a Regulation D exemption for the offering, the issuer is not disqualified from relying on
          Regulation D for one of the reasons stated in Rule 505(b)(2)(iii) or Rule 506(d).


Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this notice to be signed on its
behalf by the undersigned duly authorized person.

For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's signature.

                       Issuer                                           Signature                               Name of Signer                        Title                 Date
 Brentwood Financial, LLC                               /s/ Brittany S. Abbass                         Brittany S. Abbass                       Manager             2013-11-22


Persons who respond to the collection of information contained in this form are not required to respond unless
the form displays a currently valid OMB number.
* This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat. 3416 (Oct. 11, 1996)]
imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for purposes of NSMIA, whether in all
instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials under this undertaking or otherwise and can require
offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud authority.
 Case 2:18-cv-00139-JDL Document 97-41 Filed 11/04/20 Page 6 of 8                                                        PageID #: 2126

City                                             State/Province/Country                   ZIP/PostalCode
New York                                         NEW YORK                                 10022
Relationship:          Executive Officer         Director X Promoter

Clarification of Response (if Necessary):


4. Industry Group

       Agriculture                                          Health Care                           Retailing
       Banking & Financial Services                              Biotechnology
                                                                                                  Restaurants
             Commercial Banking                                  Health Insurance                 Technology
             Insurance
                                                                 Hospitals & Physicians                Computers
             Investing
             Investment Banking                                  Pharmaceuticals                       Telecommunications

             Pooled Investment Fund                              Other Health Care                 X Other Technology
             Is the issuer registered as                    Manufacturing                         Travel
             an investment company under                                                               Airlines & Airports
                                                            Real Estate
             the Investment Company
             Act of 1940?                                        Commercial                            Lodging & Conventions
                   Yes                     No                    Construction                          Tourism & Travel Services
             Other Banking & Financial Services
                                                                 REITS & Finance                       Other Travel
       Business Services
                                                                 Residential                      Other
       Energy
                                                                 Other Real Estate
             Coal Mining

             Electric Utilities

             Energy Conservation

             Environmental Services

             Oil & Gas

             Other Energy


5. Issuer Size

Revenue Range                         OR                 Aggregate Net Asset Value Range
       No Revenues                                           No Aggregate Net Asset Value
       $1 - $1,000,000                                       $1 - $5,000,000
       $1,000,001 - $5,000,000                               $5,000,001 - $25,000,000
       $5,000,001 -
                                                             $25,000,001 - $50,000,000
       $25,000,000
       $25,000,001 -
                                                             $50,000,001 - $100,000,000
       $100,000,000
       Over $100,000,000                                     Over $100,000,000
 X Decline to Disclose                                       Decline to Disclose
       Not Applicable                                        Not Applicable

6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)

       Rule 504(b)(1) (not (i), (ii) or (iii))            Rule 505
       Rule 504 (b)(1)(i)                              X Rule 506
       Rule 504 (b)(1)(ii)                                Securities Act Section 4(6)
       Rule 504 (b)(1)(iii)                               Investment Company Act Section 3(c)

                                                                Section 3(c)(1)           Section 3(c)(9)

                                                                Section 3(c)(2)            Section 3(c)(10)

                                                                Section 3(c)(3)            Section 3(c)(11)

                                                                Section 3(c)(4)            Section 3(c)(12)

                                                                Section 3(c)(5)            Section 3(c)(13)
 Case 2:18-cv-00139-JDL Document 97-41 Filed 11/04/20 Page 7 of 8                                                     PageID #: 2127

                                                           Section 3(c)(6)              Section 3(c)(14)

                                                           Section 3(c)(7)


7. Type of Filing

 X New Notice Date of First Sale 2012-09-13           First Sale Yet to Occur
       Amendment

8. Duration of Offering

Does the Issuer intend this offering to last more than one year?         Yes X No

9. Type(s) of Securities Offered (select all that apply)

       Equity                                                                Pooled Investment Fund Interests
 X Debt                                                                      Tenant-in-Common Securities
       Option, Warrant or Other Right to Acquire Another Security            Mineral Property Securities
       Security to be Acquired Upon Exercise of Option, Warrant or
                                                                         X Other (describe)
       Other Right to Acquire Security
                                                                        Notes are convertible into Preferred Units of Mozido, LLC owned by the
                                                                        Issuer.

10. Business Combination Transaction

Is this offering being made in connection with a business combination transaction, such
                                                                                                      Yes X No
as a merger, acquisition or exchange offer?

Clarification of Response (if Necessary):

11. Minimum Investment

Minimum investment accepted from any outside investor $0 USD

12. Sales Compensation

Recipient                                                            Recipient CRD Number X None

                                                                     (Associated) Broker or Dealer CRD
 (Associated) Broker or Dealer X None                                                                               X None
                                                                     Number
Street Address 1                                                     Street Address 2
City                                                                 State/Province/Country                                  ZIP/Postal Code
 State(s) of Solicitation (select all that apply)
 Check aœAll Statesa​ or check individual               All States       Foreign/non-US
 States

13. Offering and Sales Amounts

Total Offering Amount         $10,000,000 USD or      Indefinite
Total Amount Sold              $5,400,000 USD
Total Remaining to be Sold $4,600,000 USD or          Indefinite

Clarification of Response (if Necessary):

14. Investors

        Select if securities in the offering have been or may be sold to persons who do not qualify as accredited
        investors, and enter the number of such non-accredited investors who already have invested in the offering.
        Regardless of whether securities in the offering have been or may be sold to persons who do not qualify as           12
        accredited investors, enter the total number of investors who already have invested in the offering:

15. Sales Commissions & Finder's Fees Expenses

Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an expenditure is not known,
provide an estimate and check the box next to the amount.

                 Sales Commissions $0 USD           Estimate

                       Finders' Fees $0 USD         Estimate
 Case 2:18-cv-00139-JDL Document 97-41 Filed 11/04/20 Page 8 of 8                                                                                         PageID #: 2128

Clarification of Response (if Necessary):

16. Use of Proceeds

Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments to any of the persons
required to be named as executive officers, directors or promoters in response to Item 3 above. If the amount is unknown, provide an
estimate and check the box next to the amount.

                                                 $0 USD             Estimate

Clarification of Response (if Necessary):

Signature and Submission

Please verify the information you have entered and review the Terms of Submission below before signing and clicking
SUBMIT below to file this notice.

Terms of Submission

In submitting this notice, each issuer named above is:
          Notifying the SEC and/or each State in which this notice is filed of the offering of securities described and undertaking to furnish
          them, upon written request, in the accordance with applicable law, the information furnished to offerees.*

          Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other legally designated officer of
          the State in which the issuer maintains its principal place of business and any State in which this notice is filed, as its agents
          for service of process, and agreeing that these persons may accept service on its behalf, of any notice, process or pleading, and
          further agreeing that such service may be made by registered or certified mail, in any Federal or state action, administrative
          proceeding, or arbitration brought against it in any place subject to the jurisdiction of the United States, if the action, proceeding
          or arbitration (a) arises out of any activity in connection with the offering of securities that is the subject of this notice, and (b) is
          founded, directly or indirectly, upon the provisions of: (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the
          Trust Indenture Act of 1939, the Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule or
          regulation under any of these statutes, or (ii) the laws of the State in which the issuer maintains its principal place of business
          or any State in which this notice is filed.

          Certifying that, if the issuer is claiming a Rule 505 exemption, the issuer is not disqualified from relying on Rule 505 for one of
          the reasons stated in Rule 505(b)(2)(iii).


Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this notice to be signed on its
behalf by the undersigned duly authorized person.

For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's signature.

                       Issuer                                           Signature                               Name of Signer                        Title                 Date
 Brentwood Financial, LLC                               /s/ Brittany S. Abbass                         Brittany S. Abbass                       Manager             2013-01-04


Persons who respond to the collection of information contained in this form are not required to respond unless
the form displays a currently valid OMB number.
* This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat. 3416 (Oct. 11, 1996)]
imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for purposes of NSMIA, whether in all
instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials under this undertaking or otherwise and can require
offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud authority.
